El Juez Asociado Señob Snydeb
emitió la opinión del tribunal.
La apelada, después de pagar bajo protesta la cantidad de $1,365.62 en concepto de arbitrios sobre importaciones de piezas y accesorios para la construcción y reparaciones de vagones de ferrocarril, instituyó este pleito en .solicitud de la devolución de la cantidad pagada. La corte -de distrito declaró sin lugar la excepción previa interpuesta por el Te-sorero. Este último presentó una moción solicitando se dic-, tase sentencia, y aliora apela de dicba sentencia.
El asunto aquí envuelto es una simple cuestión de de-recho. ¿Dispone el párrafo 8 del artículo 16 de la Ley de Rentas Internas de Puerto Rico (Ley núm. 85, Leyes de Puerto Rico, 1925, pág. 585, según fué enmendada por la núm. 158, Leyes de Puerto Rico, 1941, pág. 949) la imposi-ción de dichos arbitrios? Los fundamentos que alega el Te-sorero en apoyo de una contestación afirmativa a esta pre-gunta fueron recientemente rechazados por esta Corte en un caso en que se trataba sustancialmente del mismo problema (Puerto Pico Iron Works Inc. v. Tesorero, decidido en 25 *52ele enero de 1944, 62 D.P.R. 868). A ningún fin práctico se llegaría con repetir en el presente caso nuestras conclusio-nes ya expuestas en el de la Porto Rico Iron Works Inc.

La sentencia de la corte de distrito será confirmada.